Citation Nr: 1108107	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic thoracic spine disorder to include thoracic strain.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Huntington, West Virginia, Regional Office which, in pertinent part, established service connection for pes planus; assigned a 10 percent evaluation for that disability; effectuated the award as of February 21, 2008; and denied service connection for thoracic strain.  In October 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected pes planus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 10 percent for the Veteran's pes planus.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

The Veteran asserts that service connection for a chronic thoracic spine disorder is warranted and the record supports assignment of an initial evaluation in excess of 10 percent for his bilateral pes planus.  He contends that he injured his thoracic spine while loading bombs aboard an aircraft carrier.  

At the October 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he received ongoing treatment for his back and bilateral foot disabilities.  The Veteran's spouse testified that the Veteran had been awarded Social Security Administration (SSA) disability benefits in 2004.  

Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service treatment records reflect that he was treated for back pain in July 1970.  A July 1970 treatment entry states that the Veteran was diagnosed with left thoracic strain and "IC muscle + rhomboid area strain."  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the thoracic spine.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's inservice thoracic spine complaints, the Board finds that a VA evaluation would be helpful in resolving the issues raised by the instant appeal.  Another examination should also be scheduled for his service-connected pes planus as additional information concerning the disability is required in order for the Board to render an informed decision.  

As the claims files are being returned to the Nashville, Tennessee, Regional Office (RO), they should be updated to include any VA treatment records compiled since October 2010.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran should be asked to provide or identify any outstanding records relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic thoracic spine disorder and all treatment of his service-connected pes planus after September 2009.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after October 2010.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits, if any, and copies of all records developed in association with the award for incorporation into the record.  

4.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his thoracic spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic thoracic spine disorder had its onset during active service; is etiologically related to the Veteran's inservice thoracic spine and back complaints and his military duties; or otherwise originated during or is causally related to active service.  In that regard, the examiner's attention is directed to the Veteran's credible report of a back injury in service and the July 1970 service treatment entry which states that the Veteran was diagnosed with left thoracic strain and "IC muscle + rhomboid area strain.

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions, which may include references to medical literature and studies.  

5.  After completing steps one to three, the veteran should be afforded an examination to determine the nature and severity of his bilateral pes planus.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should assess the nature and severity of the Veteran's signs and symptoms.  The examiner should also specifically address whether there is evidence of pain on manipulation and use of the feet, evidence of marked deformity (i.e., pronation or abduction), swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  A complete rationale for any opinion expressed must be provided.

6.  Then readjudicate the issues of the Veteran's entitlement to service connection for a chronic thoracic spine disorder to include thoracic strain and an initial evaluation in excess of 10 percent for his pes planus.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

